Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-28-2008

Old Bridge Twp Bd Ed v. Gen Star Indemnity
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1261




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Old Bridge Twp Bd Ed v. Gen Star Indemnity" (2008). 2008 Decisions. Paper 1128.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1128


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT




                                    No. 07-1261


              OLD BRIDGE TOWNSHIP BOARD OF EDUCATION,
                                           Appellant
                                  v.
                  GENERAL STAR INDEMNITY COMPANY
                                  v.
                  GENERAL STAR INDEMNITY COMPANY,
                                           Third Party Plaintiff
                                  v.
                INSURANCE CORPORATION OF HANNOVER,
                                           Third Party Defendant




                  On Appeal from the United States District Court
                           for the District of New Jersey
                            (D.C. Civ. No. 05-cv-05681)
                    District Judge: Hon. Garrett E. Brown, Jr.



                     Submitted under Third Circuit LAR 34.1(a)
                                 on March 7, 2008


            Before: FISHER, GREENBERG and ROTH, Circuit Judges


                                    ORDER

      IT IS ORDERED at the direction of the Court that the not precedential opinion

and judgment filed on May 23, 2008 in the above matter is vacated and removed from
this Court’s docket and website. A revised not precedential opinion and judgment will

be filed simultaneously with this Order.




For the Court,

/s/ Marcia M. Waldron
Circuit Judge

Dated: May 28, 2008
nmb/cc:     Marc I. Bressman, Esq.
            Scott W. Carbone, Esq.
            Thomas S. Novak, Esq.